Title: From George Washington to Thomas Jefferson, 1 February 1791
From: Washington, George
To: Jefferson, Thomas



My dear Sir,
Tuesday Evening [1 February 1791]

Nothing in the enclosed letter superceding the necessity of Mr Ellicots proceeding to the work in hand—I would thank you, for requesting him, to set out on thursday; or as soon after as he can make it convenient: also for preparing such instructions as you may conceive it necessary for me to give him for ascertaining the points we wish to know; first, for the general view of things—& next for the more accurate & final decision. Yrs sincerely & Affly

Go: Washington

